Name: 2000/635/EC: Council Decision of 9 October 2000 appointing a French member of the Committee of the Regions
 Type: Decision
 Subject Matter: Europe;  personnel management and staff remuneration;  EU institutions and European civil service
 Date Published: 2000-10-21

 Avis juridique important|32000D06352000/635/EC: Council Decision of 9 October 2000 appointing a French member of the Committee of the Regions Official Journal L 269 , 21/10/2000 P. 0048 - 0048Council Decisionof 9 October 2000appointing a French member of the Committee of the Regions(2000/635/EC)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 263 thereof,Having regard to the Council Decision of 26 January 1998(1) appointing the members and alternate members of the Committee of the Regions,Whereas a seat as a member of the Committee of the Regions has become vacant following the resignation of Ms Dominique VLASTO, member, notified to the Council on 24 February 2000;Having regard to the proposal from the French Government,HAS DECIDED AS FOLLOWS:Sole ArticleMr Jean-Pierre TESSEIRE is hereby appointed a member of the Committee of the Regions in place of Ms Dominique VLASTO for the remainder of her term of office, which runs until 25 January 2002.Done at Luxembourg, 9 October 2000.For the CouncilThe PresidentH. VÃ ©drine(1) OJ L 28, 4.2.1998, p. 19.